Civil action to recover damages for an alleged negligent injury sustained by plaintiff when he fell over a wire, strung along a walk in the front yard of defendant's premises, and broke his leg.
The evidence tends to show that on the night of 27 December, 1926, the plaintiff, in company with a friend, was traveling by motor from Red Springs to Charlotte, N.C. About nine miles from the city of Charlotte, they came upon three men, who had been injured in an automobile wreck. The plaintiff and his friend ministered to the wounded *Page 549 
men, placed them in their car and hastened with them to St. Peter's Hospital. This was about 10:00 p. m. The night was dark and rainy. Upon arriving at the hospital, plaintiff drove to the side entrance, at the suggestion of one of the men, and sought to gain admittance there. Failing to get any response from several rappings on the side door, the plaintiff, to use his own language, "feeling like minutes were hours in that critical moment," started around to the front entrance. "As I got by the corner of the hospital I noticed a walkway — what I taken to be a walkway — across the lot, and to make a narrow cut, I went that way — went across the lot, got nearly to the front steps when I tripped on a wire and was thrown to the steps and my leg was broken. I did not see the wire."
As a matter of fact, plaintiff was not in a walkway when he fell, nor had there ever been one there. The wire in question was strung a few inches from the cement walkway leading from the street to the front steps of the hospital. It was put up to keep people from walking over the grass, and consisted of two strands, strung on iron posts about 18 inches high, and was placed around the entire grass plot. Plaintiff had to cross the wire in order to get on the grass plot. He tripped and fell in coming out of the circle.
From a judgment of nonsuit, entered at the close of all the evidence, the plaintiff appeals, assigning error.
Plaintiff was the victim of an unfortunate accident while acting the part of a good Samaritan, but, on the record, the St. Peter's Hospital, Inc., cannot be held legally liable for his injuries.
Affirmed.